Citation Nr: 1629053	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-17 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by joint and muscle pain.

2.  Entitlement to service connection for a disability manifested by joint and muscle pain and a right knee disability, to include due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired psychiatric disability, to include a depression disorder and an anxiety disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected disability.

5.  Entitlement to service connection for chronic fatigue syndrome, rheumatoid arthritis and non-specific interstitial pneumonia (NSIP), to include as due to an undiagnosed illness.


7.  Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea (OSA).

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to February 1993 with service in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in September 2010 and September 2013.

In April 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a skin rash has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for an acquired psychiatric disability, diabetes mellitus type II, chronic fatigue syndrome, rheumatoid arthritis and NSIP, a TDIU, and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for joint and muscle pain due to an undiagnosed illness was denied by a January 2000 rating decision, reconsidered and denied by a July 2002 rating decision, and reconsidered and denied by an August 2007 rating decision that was not appealed.

2.  Evidence submitted subsequent to the August 2007 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's complaints of joint and muscle pain have been diagnosed as arthritis of the knees, right shoulder, and feet; such conditions did not manifest in service or within one year of discharge from service, and has not been related by competent evidence to his active duty service.

4.  The Veteran's OSA is not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision which denied a claim for service connection for joint and muscle pain is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received since the August 2007 rating decision, and the claim of entitlement to service connection for a disability manifested by joint and muscle pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  A chronic disability manifested by joint and muscle pain was not incurred in or aggravated by active service and cannot be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.317 (2015).  

4.  The criteria for an evaluation in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6847 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 and February 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the April 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence  

Service connection for joint and muscle pain was denied in a January 2000 rating decision on the basis that the evidence did not show the existence of any chronic joint or muscle disability that was incurred in or aggravated during service; the existence of arthritis of any joints within one year of discharge from service; and the existence of any chronic joint or muscle disorder due to undiagnosed illness or as the result of unknown causes.  In July 2002, the Veteran's claim for service connection for joint and muscle pain was reconsidered due to the VCAA and denied on the basis that service medical records did not show diagnosis of a chronic joint, muscle or back condition and because the evidence did not show the existence of any chronic joint or muscle disorder due to undiagnosed illness or as the result of unknown causes.  In August 2007, subsequent to the receipt of additional service treatment records, the claim was readjudicated but denied on the basis that the service treatment records showed no evidence that would warrant a change in the prior decisions.  The Veteran did not appeal any of these decisions.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, the August 2007 decision is final.  

The Veteran's application to reopen his claim of service connection for joint pain was received in March 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a June 2012 Statement of the Case, the RO reopened the Veteran's claim of entitlement to service connection for joint and muscle pain but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the grounds stated for the denial of service connection for joint and muscle pain in the August 2007 rating decision, new and material evidence would consist of evidence of evidence of a current diagnosis and evidence linking such diagnosis to the Veteran's active duty service.  In this regard, additional evidence received since the August 2007 rating decision includes diagnoses of arthritis of the knees, right shoulder, and both feet.  The Board finds this evidence is neither cumulative nor redundant.  Further, the new evidence is significant in that it is probative of the issue of whether there is a diagnosis for the Veteran's complaints of joint and muscle pain.

Accordingly, the Board finds that the evidence received subsequent to August 2007 rating decision is new and material and serves to reopen the claim.  To this extent only the appeal is granted.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness; the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; and (3) Functional gastrointestinal disorders.  

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) Fatigue; (2) Signs or symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic signs and symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss; and (13) Menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The record indicates that the Veteran served on active duty in the Southwest Asia Theater of operations during the Persian Gulf War. 

With respect to the Veteran's complaints of joint and muscle pain, the evidence demonstrates that on VA examination in August 2010, the Veteran reported right upper trapezius pain since the mid-1990s associated with popping, right knee pain since the summer after his discharge from service, and left foot pain.  He denied all other muscle or joint pain.  X-rays of the right shoulder showed mild degenerative disease in the acromiclavicular joint with a small osteophyte on the interior margin of the lateral end of the clavicle adjacent to the joint but no joint space narrowing.  X-rays of the knees showed marked degenerative disease involving medial joint compartment on right producing mild genu varum, mild degenerative disease involving lateral and patellofemoral joint compartments and tibial spines bilaterally, and moderate sized right suprapatellar effusion.  X-rays of the feet showed minimal degenerative disease in first metatarsophalangeal joints bilaterally, greater on left than right; very mild bilateral metatarsus primus varus and hallux valgus; and small bilateral posterior calcaneal spurs, larger on left than right.  After physical examination, the Veteran was diagnosed as having osteoarthritis of the right shoulder, both knees (right greater than left), and osteoarthritis with bony deformities (spur, bunion, etc.) bilateral (left greater than right).     

As the Veteran's complaints of joint and muscle pain in his right shoulder, right knee pain, and left foot pain have been diagnosed as arthritis of the right shoulder, right knee, and left foot, he is not entitled to service connection for his joint and muscle pain as a qualifying chronic disability due to an undiagnosed illness. 

With respect to direct service connection for joint and muscle pain, the first question that must be addressed is whether any of these chronic conditions were factually shown during service.    

The Report of Medical Examination dated in November 1984 on entrance into service, the Veteran was noted to have pes planus. 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153  provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

In this case, because pes planus was noted at entry, the presumption of soundness did not attach with regard to pes planus, a right collarbone scar, and a lumbosacral spine surgical scar.  The question remains, therefore, whether the Veteran's preexisting pes planus was permanently aggravated by his active duty service.  The service treatment records, however, are absent complaints or treatment for the Veteran's pes planus during service.  On the clinical examination for separation from service, there was no indication that the Veteran's pes planus had undergone a worsening.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied every having foot trouble.  Thus, there is no medical evidence that shows that the Veteran's pes planus was permanently aggravated during service.
  
The Veteran's service treatment records indicate that in September 1990, the Veteran presented with complaints of right hamstring pull with diagnosis of right hamstring muscle strain.  He presented also in December 1992 with complaints of back pain with diagnosis of mild mechanical backache.  He further presented in July 1991 with complaints of fever, stomach pains, and muscle/joint soreness for four days with a diagnosis of pharyngitis, rule out strep.  Despite findings in service of hamstring strain, back pain, and joint/muscle soreness, the Board cannot conclude a "chronic" joint/muscle condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, except for scars and pes planus, all the Veteran's symptoms, including his spine and lower extremities, were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied every having swollen or painful joints; bone, joint or other deformity; and lameness.  He also did not indicate having recurrent back pain.  

The service treatment records are also absent complaints, findings or diagnoses of any shoulder and knee problems during service.  On the clinical examination for separation from service, the Veteran's upper extremities and lower extremities were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied every having swollen or painful joints, trick or locked knee, arthritis, and lameness.  In addition, he did not indicate that he had painful or "trick" shoulder.  

Thus, there is no medical evidence that shows that the Veteran suffered from any chronic joint or muscle disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of arthritis was not within a year of the Veteran's discharge from service.  The Veteran underwent VA examination in August 1997 at which time he complained of a two-month history of right knee pain; x-rays taken demonstrated minimal spurring along the superior margin of the right patella.  The Veteran was diagnosed as having knee pain with no diagnosis found.  There is also no evidence of right shoulder or foot arthritis until the Veteran presented for a Persian Gulf War Registry examination in August 2010.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  The Veteran reported in August 2010, that he experienced right trapezius/"shoulder" pain since the mid-1990s and knee pain since the summer after discharge from service.  The Veteran stated that he did not know when his foot pain began.  Thus, the Veteran does not indicate that his shoulder or foot pain began during the year following discharge from service and continued from that time.  He does report that his knee pain started within the presumptive period and has continued since; however, as noted above, the Veteran underwent VA examination in August 1997 at which time he complained of a two-month history of right knee pain.  In light of the lack of any relevant history reported between February 1994 and 1997, service connection is not warranted under 38 C.F.R. § 3.303(b).               

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran clearly has right shoulder arthritis, bilateral knee arthritis, and bilateral foot arthritis.  The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's active duty service and his right shoulder arthritis, bilateral knee arthritis, and bilateral foot arthritis.  No medical professional, however, has ever related any of these conditions to the Veteran's military service.  

The August 2010 VA examiner noted that a review of available literature, Persian Gulf War studies, finds no evidence that exposure to oil fires would cause a condition of arthritis.  The examiner noted that there was no documentation of injuries during active duty to cause arthritis 20 years after discharge. 

As such, the Board cannot find that the record includes a competent medical nexus opinion for the Veteran's right shoulder arthritis, bilateral knee arthritis, bilateral foot arthritis.  

Thus, the record is absent evidence of a chronic disability manifested by joint and muscle pain during service; evidence of arthritis within a year following service or credible evidence of continuity of symptomatology; and competent evidence of a nexus between either the Veteran's active duty service and his right shoulder arthritis, bilateral knee arthritis, and bilateral foot arthritis.  

The Board must also consider the Veteran's own opinion that he has multiple joint and muscle disorders that are related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his various disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating

The Veteran's service connected obstructive sleep apnea has been evaluated as 50 percent disabling under Diagnostic Code 6847 which provides that a 50 percent rating is warranted for sleep apnea requiring the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  See 38 C.F.R. § 4.97 (2015).

The Veteran underwent VA examination in August 2013.  The examiner noted that the Veteran's OSA required continuous medication for control as well as a breathing assistance device.  The examiner noted that the Veteran had multiple respiratory conditions to include OSA and NSIP but did not indicate that the Veteran had respiratory failure or cardiopulmonary complications such as cor pulmonale. 

Thus, the Board finds that an evaluation in excess of 50 percent is not warranted for sleep apnea as there is no evidence to show that the Veteran has had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he has required a tracheostomy.  Accordingly, the Board finds that the preponderance of the evidence, is against the claim, and the claim must be denied.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take the veteran's case outside the norm so as to warrant referral for consideration of an extraschedular rating.  The Veteran's symptomatology is contemplated by the schedular criteria and, therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having been submitted, the claim for entitlement service connection for a disability manifested by joint and muscle pain is reopened.

Entitlement to service connection for a disability manifested by joint and muscle pain, and right knee pain, to include as due to undiagnosed illness, is denied.

Entitlement to an evaluation in excess of 50 percent for OSA is denied.


REMAND

With respect to rheumatoid arthritis and NSIP, in April 2012, the Veteran underwent rheumatology consultation at which time the rheumatologist noted that regarding elevated ribonucleoprotein (RNP), possibly mixed Connective Tissue Disease (MCTD), however, there were no systemic findings besides lungs.  The Veteran underwent VA examination in September 2013, at which time the examiner opined that the Veteran did not have rheumatoid arthritis at that point but that he had degenerative arthritis in knees.  The examiner noted that the Veteran had NSIP & high titers of cyclic citrullinated peptide (CCP) antibody and positive rheumatoid factor as well as positive antinuclear antibody (ANA), positive RNP, and positive Smith antibody.  The examiner stated that it was likely that he had rheumatoid lung disease/connective tissue disease associated lung disease and explained that it was not uncommon to have rheumatoid disease process to start in the lungs and that the Veteran could develop inflammatory arthritis in future.  A January 2016 CT scan of the Veteran's chest and lungs indicated a constellation of findings compatible with rheumatoid arthritis associated interstitial lung disease.  

In an April 2012 letter, the Veteran's treating pulmonologist noted that NSIP had no clearly established associations with environmental exposures, so it was difficult to accurately establish causation from occupation exposures.  

The August 2013 VA examiner noted that the Veteran had multiple respiratory conditions, OSA and NSIP and noted a medical history of Chronic Fatigue Syndrome.  The examiner determined that NSIP was predominantly responsible for limitation in pulmonary function and that shortness of breath limited his physical activity causing him to be unable to walk 15 minutes without breaks.  The examiner noted that C&P examination dated in August 1997 included a chest x-ray which revealed no evidence of active lung disease.  The examiner noted that the Veteran had a short length of stay and exposure to environmental hazard exposure in Southwest Asia and that his respiratory symptoms per his history and review of the claims file documentation did not occur until much later (15 years) after he was discharged from service.  The examiner opined that the Veteran's lung/pleural condition was less likely than not related to environmental hazard exposure.

After reviewing the claims file, the Board finds that there is insufficient evidence to determine whether the Veteran has an undiagnosed illness or chronic multi-symptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Thus, an additional opinion thoroughly addressing this matter should be obtained.

The issues of entitlement to service connection for an acquired psychiatric disorder and diabetes mellitus type II, and entitlement to a TDIU are inextricably intertwined with the claim for entitlement to service connection for chronic fatigue syndrome, rheumatoid arthritis and NSIP, to include as due to an undiagnosed illness.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

In addition, with respect to an acquired psychiatric disorder, the Veteran has been diagnosed as having a depressive disorder and generalized anxiety disorder, and he contends that these disorders are caused by or aggravated by service-connected disability, specifically OSA. 

The Veteran underwent VA examination in July 2010 at which time the examiner opined that it was at least as likely as not that the Veteran's diagnosis of depression NOS did not appear to be caused by or secondary to the service-connected sleep apnea; rather it appeared as though some of the symptoms that he reported were situational in nature such as maintaining long-distance relationships with his parents and daughter thus missing his family as well as his current financial and social situation.  It did appear as though the sleep apnea could be "acutely aggravating" the depression symptoms that the Veteran was experiencing as lack of sleep could influence one's mood.  The examiner noted that he was unable to conclude whether the current severity of the claimed depression condition was solely due to the natural progression of the condition as the diagnosis of sleep apnea is a medical condition.  

In March 2012, the Veteran underwent Comprehensive Mental Status examination for Social Security Administration.  A copy of an ADL was provided and reviewed prior to the evaluation which indicated that the Veteran was employed by the Postal Service and that he feared dying along and running out of breath quickly.  Diagnostic impression was depression not otherwise specified, but probably associated with his physical condition and situation.  The examiner noted that the Veteran was on extended leave with the Postal Service due to breathing problems and a lung disease.  He did have some depression which did not appear to be his primary limitation.  

In a June 2013 letter, the Veteran's treating psychiatrist stated the Veteran's initial diagnoses included Generalized Anxiety Disorder and Depressive Disorder NOS and that he had been diagnosed with "Nonspecific Interstitial Pneumonia" and that symptoms of significant anxiety, depression, and insomnia had increased.  The psychiatrist also noted that due to his chronic severe persistent medical and mental health conditions and the strong association between the medical and mental health conditions, he was unable to perform the duties of his job.

A December 2013 Internal Medicine Note indicates that the Veteran had anxiety coming in with shortness of breath overnight; the assessment was dyspnea likely secondary to his interstitial pneumonitis.

Although it has been determined that the Veteran's nonservice-connected NSIP more likely caused or aggravated his psychiatric condition, there is an indication that the OSA also could contribute to his psychiatric disorders.  Thus, an additional medical opinion thoroughly addressing this matter should be obtained.

Similarly, with respect to diabetes mellitus, in a February 2013 letter, the Veteran's pulmonologist stated that the medical treatment of his underlying lung disease had contributed to worsening of other medical problems and noted that the high dose of steroids that are required to treat NSIP had caused significant weight gain and chronic hyperglycemia, affecting medically induced diabetes requiring additional medication to manage it appropriately.

The Veteran underwent VA examination in August 2013 at which time the examiner noted that the Veteran was diagnosed with OSA in 1999 and had been on CPAP (now BIPAP).  The examiner noted that OSA may contribute to insulin resistance due to hypoxemia that occurred with the syndrome and that it shared a common risk factor with diabetes - obesity.  The examiner noted that the Veteran had gained approximately 50 pounds in the prior two year period.  The examiner noted that OSA, per VA Sleep Health chief, was considered a risk factor for diabetes and could contribute to worsening of diabetes but that it did not cause diabetes.  The examiner opined that diabetes was less likely than not related to OSA.  The examiner noted that the Veteran had been diagnosed with NSIP and that he had been treated with large doses of prednisone which caused weight gain and chronic hyperglycemia affecting medically-induced diabetes requiring medication.  The examiner opined that the Veteran's diabetes was at least as likely as not related to medication given for lung/pleural condition.

Although it has been determined that the Veteran's nonservice-connected NSIP, and more specifically treatment for NSIP, caused or aggravated diabetes mellitus, there is an indication that the OSA also could contribute to insulin resistance due to hypoxemia and the worsening of diabetes.  Thus, an additional medical opinion thoroughly addressing this matter should be obtained.

With respect to the claim for nonservice-connected pension, the claim was denied on the basis that the Veteran's income effective August 14, 2013 exceeded the maximum annual disability pension set by law.  The Veteran testified that his situation had changed.  The Veteran testified that his wife, who had been previously working had been paralyzed in a car accident and that they had outstanding medical bills of between $30,000 and $40,000 that had not been paid.  At that time, the Veteran reported a household income of $3100 per month.  Thus, it is the Board's opinion that the Veteran be provided the opportunity to update his information regarding net worth, income, and medical expenses.  

 Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his respiratory disorders, psychiatric disorders, and diabetes mellitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After (1) above has been completed, the Veteran should be afforded a VA examination with a physician with expertise in Gulf War illnesses.  The physician is to be provided access to Virtual VA and VBMS and must specify in the report that such records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

With respect to the questionable diagnosis of rheumatoid arthritis, the Veteran's complaints of fatigue, as well as NSIP, the physician should address whether the Veteran has an undiagnosed illness; a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis. 

For any disorder or illness identified (to include rheumatoid arthritis, NSIP, and chronic fatigue syndrome), the examiner should state whether it is at least as likely as not that the condition manifested in service or is otherwise related thereto, to include any environmental exposure therein. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After (1) and (2) above has been completed, the Veteran should be afforded a VA examination with an endocrinologist.  The endocrinologist is to be provided access to Virtual VA and VBMS and must specify in the report that such records have been reviewed.  In addition, the examiner should be advised whether service connection has been established for any disorders in addition to OSA.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The endocrinologist should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is in any way caused by or permanently aggravated by a service-connected disability.  If aggravated, the examiner should specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

It would be helpful if the endocrinologist would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After (1), (2), and (3) above has been completed, the Veteran should be afforded a VA examination with either a psychiatrist or a psychologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that such records have been reviewed.  In addition, the examiner should be advised whether service connection has been established for any disorders in addition to OSA.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not that each such disorder is in any way caused by or permanently aggravated by a service-connected disability.  If aggravated, the examiner should specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After all development requested above has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

7.  The Veteran should be requested to provide updated information regarding his net worth, income, and medical expenses from years 2014, 2015, and from January to June 2016.

8.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


